              Case 2:20-cv-01823-TSZ Document 8 Filed 02/23/21 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
            NEIL A. MCFARLAND,
 8
                                 Plaintiff,
                                                         C20-1823 TSZ
 9
                   v.
                                                         MINUTE ORDER SETTING
10                                                       TRIAL DATE AND RELATED
            UNUM LIFE INSURANCE
            COMPANY OF AMERICA,                          DATES
11
                                 Defendant.
12
            Having reviewed the parties’ Joint Status Report, docket no. 7, indicating that the
13
     dispute in this matter is governed by the Employee Retirement Income Security Act of
     1974 (“ERISA”), the Court sets the following dates and deadlines:
14
            BENCH TRIAL DATE (1 day) at 9:00 AM on              February 28, 2022
15
            Deadline for filing administrative record           April 2, 2021
16
            Plaintiff’s opening dispositive motion due by       October 1, 2021
17
            Defendant’s opening dispositive motion              November 5, 2021
18          and response due by

19          Plaintiff’s response due by                         December 3, 2021

20          Defendant’s reply due by                            January 14, 2022

21          Agreed pretrial order due by                        February 11, 2022

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 1
              Case 2:20-cv-01823-TSZ Document 8 Filed 02/23/21 Page 2 of 2



 1         Trial briefs and proposed findings of fact            February 14, 2022
           and conclusions of law due by
 2
           Pretrial conference scheduled for 10:00 AM on         February 18, 2022
 3
           The dates and deadlines set forth herein are firm and can be changed only by order
 4 of the Court.  The Court will alter this case schedule only upon good cause shown.
   Counsel must be prepared to begin trial on the date scheduled, but should understand that
 5 the trial might have to await the completion of other cases.
           The administrative record shall be filed under seal via the Case Management and
 6
   Electronic Case Files (“CM/ECF”) system. A working copy of the administrative record
   must be provided to the Court at the time any dispositive motion is filed or at the time
 7
   trial briefs are submitted, whichever occurs first. The working copy shall be three-hole
   punched, appropriately tabbed, and bound by rubbers bands or clips.
 8
           If this case settles, counsel shall immediately notify Chambers at (206) 370-8830;
 9 failure to do so constitutes grounds for sanctions. See Local Civil Rule 11(b).

10         A copy of this Minute Order shall be sent to all counsel of record.

11         Dated this 23rd day of February, 2021.

12
                                                        William M. McCool
13                                                      Clerk

14                                                      s/ Gail Glass
                                                        Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 2
